DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 10/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number (US 15/853,404) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3. 	This communication is in response to the Appeal Brief filed on 12/28/2020 in relation to the Notice Appeal filed on 10/29/2020.

4.	Applicant's Arguments (Appeal Brief filed on 12/28/2020) have been fully considered.

5.	The double patenting rejection of Claims 1-7 has been withdrawn. The rejection has been withdrawn in view of the approved Terminal Disclaimer filed on 10/28/2020.

6.       	The rejections of Claims 1-7 under 35 U.S.C. 103 have been withdrawn based on the further search conducted and applicant’s persuasive arguments. Cited references fail to disclose all the features and the combination of features recited in the independent claim.

Allowable Subject Matter
7.	Independent Claim 1 is allowed based on the further search conducted and applicant’s persuasive arguments. Dependent Claims 2-7 are allowed based on their respective dependence from Claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-12-2021